Citation Nr: 1500568	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased evaluation of scars, residual of bilateral mastectomy, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at an October 2014 hearing by the undersigned Veterans Law Judge held by videoconference from the RO.  A transcript of the hearing has been associated with the claims file.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of service connection for an acquired psychiatric disorder secondary to scars, residual of bilateral mastectomy and entitlement to increased ratings for the right knee and left knee have been raised by the record in his October 2014 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Based on the Veteran's testimony to the Board in October 2014, the claim for an increased disability rating for scars, residual of bilateral mastectomy, must be remanded for a new VA examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private providers who treated him for his scar disability.  After securing any necessary authorization, attempt to obtain treatment records from any identified source, as well as from Dr. George E. Miller, who the Veteran mentioned at his 2014 Board hearing, and associate them with the record.

In addition, obtain outstanding pertinent VA treatment records for the Veteran's scars dated since November 2012 and associate them with the record.  

If no additional records are available, include documentation of the unavailability in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his scar disability, to include the impact on his ability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for VA examination, to be conducted, if possible, at the Cincinnati VAMC, and if possible, by a dermatologist, to determine the nature, extent, and severity of his service-connected scars.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

The examiner should describe the scars in detail (i.e., number of scars, size of scar area, and shape), and indicate whether they are superficial or deep, unstable or painful.  

The examiner should comment on any limitation of motion or function caused by the scars, to include the impact on his ability to work.  

The examiner should also identify any other manifestion of the service-connected disability, to include any other skin and/or neurologic or orthopedic impairment.

The examiner should describe all manifestations of a psychiatric condition and sleep disturbance due to the scars.  

The pertinent clinical findings and reasons that form the basis of any opinion should be clearly set forth in the report.  

4.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

